LUNDSTEN, EJ.
¶ 39. {concurring). I join all parts of the majority opinion. Nonetheless, I write *480separately because, in my view, we should have affirmed Medina's conviction without deciding whether the circuit court properly exercised its discretion in denying Medina's pretrial motion to remove the prosecutor.
¶ 40. As lucidly explained by the majority, the purpose of a pretrial determination of the need to remove an attorney is to identify and eliminate the risk that a possible conflict of interest will actually affect a proceeding such as a trial. At the pretrial stage in the proceedings, it makes sense to eliminate this risk using the defendant-friendly standard we applied in State v. Tkacz, 2002 WI App 281, 258 Wis. 2d 611, 654 N.W.2d 37, and Berg v. Marine Trust Co., 141 Wis. 2d 878, 416 N.W.2d 643 (Ct. App. 1987). But, as the majority also explains, because the equities are different, after trial we apply a different standard. When we assess a claimed conflict of interest after trial, we look to see if the alleged conflict had an actual effect on the trial. For the reasons below, I conclude that when a defendant is convicted after a fair and error-free trial, it makes no sense to reverse and order a new trial, regardless whether the circuit court properly denied a defendant's pretrial motion to remove an attorney because of a potential conflict.1
¶ 41. The majority cogently describes the pretrial "substantial relationship" standard as follows: "[I]t is irrelevant if the attorney actually obtained confidential information in the first representation or used it against the former client because 'substantially related' *481means that the attorney 'could have obtained confidential information in the first representation that would have been relevant in the second.'" Majority, ¶ 17 (quoting Berg, 141 Wis. 2d at 886). The majority further explains: "In essence, the application of the substantial relationship standard ... insures that 'the ensuing criminal [or civil] trial will avoid any potential impropriety' and provides 'the opportunity to head off the conflict before it actually happens.'" Majority, ¶ 17 (quoting Tkacz, 258 Wis. 2d 611, ¶ 15).
¶ 42. The majority then contrasts the pretrial standard with the post-trial standard: "[A] different analysis applies when a criminal defendant claims for the first time in a postconviction motion that either the prosecutor or the defense counsel had a conflict of interest because of prior representation." Majority, ¶ 19. The post-trial standard is different, the majority explains, because of the reasons set forth in State v. Love, 227 Wis. 2d 60, 594 N.W.2d 806 (1999):
In a post-conviction motion, the institutional factors are different. If a defendant has received a fair trial, the court has an institutional interest in protecting the finality of its judgment. Moreover, theoretical imperfections and potential problems ought not be treated more seriously than real deficiencies and real problems, for such skewed values would undermine public confidence in the administration of justice.
Id. at 82.
¶ 43. As I see it, the rationale for the Love post-trial standard applies regardless of the propriety of a pretrial ruling denying a removal motion. I liken this situation to the rule we apply when an error-free trial follows an erroneous bindover decision. In State v. Webb, 160 Wis. 2d 622, 467 N.W.2d 108 (1991), the court held: "[A] conviction resulting from a fair and error-*482less trial in effect cures any error at the preliminary hearing... [and] a defendant who claims error occurred at his preliminary hearing may only obtain relief before trial" by seeking leave to appeal the bindover decision. Id. at 628. The Webb court reasoned that, after an error-free trial, reversing a conviction and returning the parties to the preliminary hearing stage serves no sensible purpose. Id. at 628-31.
¶ 44. Requiring a showing of probable cause at a preliminary hearing serves to prevent defendants from enduring needless trials and avoids the accompanying waste of judicial resources. If the State is unable to present probable cause, what reason is there to think it can prove guilt beyond a reasonable doubt? Thus, a preliminary hearing serves the same sort of preventive function as the pretrial Tkacz/Berg "substantial relationship" standard, namely, the avoidance of trials that might not or cannot produce proper convictions. And, in both situations, reversing a conviction after a fair and error-free trial defies common sense.
¶ 45. Common sense tells me that the rule I would apply to Medina is not prone to abuse. I see no reason why circuit courts cannot be trusted to liberally grant timely and meritorious removal motions under the Tkacz/Berg "substantial relationship" standard. The standard is intentionally geared to err on the side of safety, requiring removal of attorneys even when the possibility of a real problem is remote, to say the least. And judges have a strong incentive to faithfully apply the rule because granting a timely removal motion has little or no effect on the court, and it avoids the possibility of reversal and the need for a new trial.
¶ 46. I acknowledge that there are differences between the Webb situation and the conflict of interest issue we address today. If I were writing a majority *483opinion, I would explain why these differences do not undercut my reliance on Webb. I note also that, if anything, the rule I would apply here is less susceptible to abuse than the Webb preliminary hearing rule. Again, if I were writing a majority opinion, I would explain why I believe this to be true.
¶ 47. Accordingly, I join all parts of the majority decision. I would, however, decline to decide whether the circuit court properly denied Medina's removal motion, and would affirm on the basis that Medina is not entitled to reversal under the post-trial Love standard.

 I point out that the majority does not address the topic of my concurrence because the State did not brief the issue and, of course, neither did Medina. I readily admit that we should generally avoid deciding cases based on theories not argued by the parties. Still, it is not uncommon for us to do so, and I see no reason why we should not in this case.